On Motion for Rehearing.
Appellees and appellants have both filed motions for rehearing. It will be remembered that the suit in cause No. 23320, decided by the district court at the December term, 1929, was a suit in trespass to try title of the lease and leasehold estate covering lots 80 to 84, inclusive, and lots 92 to 96, inclusive, and lots 102 to 106, inclusive, and lots 112 to 116, inclusive, of the Acme Oil & Gas Company subdivision of block 1 of the Ward & Todd subdivision of the G. C. & S. F. Survey No. 6, Wichita County. Upon further consideration, we conclude that that suit did not divest title out of Frank B. Blair as trustee, but that it did divest title out of him in his individual capacity. He was not cited as a trustee, but as the individual owner of the land. Therefore, we conclude that the judgment divested title of the land out of Frank B. Blair, individually, and that the ease of Pennoyer v. Neff, 95 U. S. 714, 24 L. Ed. 565, does not apply to that portion of the suit which sought to divest title out of Frank B. Blair individually.
We conclude that appellants’ motion for rehearing should be overruled.
Therefore, the judgment is reformed so as to give the plaintiffs in the court below an equitable lien on the oil and gas runs, to the extent of seven-eighths of such runs, and the title to the oil and gas runs should be vested in the plaintiffs until the amounts paid by the plaintiffs on the well in question shall have been collected and received by such plaintiffs. It is the further order and judgment of this court that the title to the leasehold interest involved shall be vested in Frank B. Blair, as trustee of the Interstate Distributing Syndicate, and divested out of plaintiffs, as individuals, and after plaintiffs have been paid each the amount so advanced, together with interest thereon at 6 per cent., the title to the.property is and shall be vested in said Frank B. Blair as trustee of said syndicate. The title of Frank B. Blair, as trustee, is not affected by this reformation of the judgment, but we conclude and hold that his title to any individual interest he had in said title was divested out of him. See Lantry v. Parker, 37 Neb. 353, 55 N. W. 962, by the Supreme Court of Nebraska; Conner v. McAfee (Tex. Civ. App.) 214 S. W. 646, writ of error refused, and Hardy v. Beaty, 84 Tex. 562, 19 S. W. 778, 31 Am. St. Rep. 80.
With this reformation, both motions for rehearing are overruled.